DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-07-2021 has been entered. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-14 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0118559 hereinafter Ito in view of U.S. Pre-Grant Publication No. 2012/0251895 hereinafter Mun and U.S. Pre-Grant Publication No. 2014/0065488 hereinafter Lee. 
Regarding Claim 5, Ito teaches a method of forming a polymeric-binder-free electrode (paragraph 184) comprising: forming a mixture ink (precursor) that comprises an electroactive material (paragraphs 31-32), polyaniline resin (paragraph 168), a solvent (paragraph 170), and a resin dispersant (matrix precursor comprising polymeric material) (paragraphs 62-63) on a current collector; and drying the coated layer on the current collector (paragraph 197). 
Ito teaches that the electrode composition comprises a conductive particulate (paragraphs 172, 182) but does not specifically disclose that the conductive material is filamentary copper included in an amount of 1 to 20 wt%.
However, Mun teaches an electrode material for a lithium secondary battery (paragraph 125), wherein the electrode comprises a conductive agent such as copper fibers (paragraph 133). Mun further teaches that the copper fiber conductive agent is included in the electrode in an amount of 2 wt% [i.e. weight ratio of electrode active material to the sum of conductive agent and binder is 92:8; and mixed weight ratio of conductive agent of and binder is 1:3] (paragraph 134). Therefore, it would have been obvious to one of ordinary skill in the art to include copper fiber conductive agent in the electrode composition before the effective filing 
Ito teaches a silicon-containing electrode material (paragraph 168) but does not specifically disclose a drying temperature. 
However, Lee teaches a method of forming an electrode that comprises forming a composition and drying the electrode composition by an ultrasonic wave treatment at a temperature of about 900 to 1500o C (paragraphs 47-48, 56). Therefore, it would have been obvious to one of ordinary skill in the art to use an ultrasonic wave treatment as the drying method before the effective filing date of the claimed invention because Lee discloses that such modification can form micropores on the surface of and inside the electroactive material and has improved reactivity with an electrolyte solution (paragraph 48).
Regarding Claim 6-8, the combination teaches that the method further comprises pyrolyzing by heating the precursor layer and the substrate to a temperature ranging from about 600o C to about 1300o C using an ultrasonic wave treatment (paragraph 56 of Lee).
Regarding Claims 9-10, the combination teaches that the precursor layer is disposed onto a surface of the current collector by solvent-casting (paragraph 197), wherein the solvent is N-methyl-2-pyrrolidone (paragraph 170), and the current collector is copper foil (paragraph 196 of Ito). 
Regarding Claims 11-12, the combination teaches that the electroactive material has an average particles diameter of 50 nm to 5 µm (paragraph 35) and carbon coating has an average thickness of about 40 nm or less (paragraphs 38, 41 of Ito). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OSEI K AMPONSAH/Primary Examiner, Art Unit 1729